Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 12, 2021, has been entered. Claims 34, 35, 38, 39, and 42-49 remain pending in the application, with claims 44-49 being withdrawn from consideration. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on January 12, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 35, 38, 39, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al. (US 2005/0095228 A1), herein referred to as Fraser, in view of Alt et al. (US 2015/0093809 A1), herein referred to as Alt.
Regarding claim 34, Fraser teaches a tissue processing device (10), comprising: a processing container (20) for containing raw tissue (Paragraph [0071]; a platform onto which the processing container (20) is attached (Fig. 15); an impact arm (25a) (Fig. 5; Paragraph [0085]; Paragraph [0163]); and motor (W&D Motor) that drives the impact arm (25a) such that the impact arm articulates up and down, making physical contact with the processing container (Paragraphs [0140]-[0141]; Paragraph [0163); wherein the articulation of the impact arm 
Fraser does not explicitly teach an embodiment wherein the motor is a variable speed motor, though it is disclosed that the motor that controls the paddles (25a) is activated and selectively controlled using the processing device, which is capable of altering the experimental parameters (Paragraphs [0140]-[0141]; Paragraph [0163]), which could include the speed of the motor. 
Alt, however, teaches an apparatus for recovering regenerative cells from tissue (Abstract) comprising an impact arm (14) (Fig. 1; Paragraph [0069]); and a variable speed motor (8) that drives the impact arm (14) such that the impact arm articulates up and down, making physical contact with the processing container (Fig. 1; Paragraph [0069]; Paragraphs [0071]-[0072]: Rotor arm (14) is not directly controlled by the motor (8), but the rotation of container (16) caused by motor (8) does drive rotor arm (14)).
It would have been obvious to one having ordinary skill in the art to modify the teachings of Hedrick to include the impact arm controlled by the variable speed motor taught by Alt to maximize the number of stem cells released from the tissue (Alt, Paragraph [0068]; Paragraph [0086]).
Regarding claim 35, Fraser teaches the tissue processing device as previously described, but fails to explicitly teach an embodiment wherein the motor drives the up and down articulation of the impact arm at a rate between 0 and 30,000 rpm, though Fraser does disclose that the tissue within the container is agitated by rotating the processing chamber (20) at varying speeds, e.g., about 30 revolutions per minute (Paragraph [0084]).
Alt, however, teaches an apparatus for recovering regenerative cells from tissue (Abstract) comprising a variable speed motor (8), wherein the motor drives the impact arm at a rate between 0 and 30,000 rpm (Paragraph [0069]; Paragraphs [0071]-[0072]: Alt teaches that the container can reach 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Hedrick to include the rotational speeds described by Alt to maximize the number of stem cells released from the tissue (Alt, Paragraph [0068]; Paragraph [0086])
Moreover, one having ordinary skill in the art would understand that the degree of breakdown of raw tissue and subsequent release of stem cells is dependent on the rotational speed of the motor and the duration of the mechanical impacts. As such, the rotational speed of the motor proves to be a result-effective variable. It would have been obvious to one having ordinary skill at the time the invention was effectively filed to optimize this motor rotational speed to optimize the degree of breakdown of the raw tissue and subsequent release of stem cells, as desired by the present invention. Please see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04) for further details.
Regarding claim 38, Fraser teaches the tissue processing device as previously described, wherein the processing container is a bag (Paragraph [0096]).
Regarding claim 39, Fraser teaches the tissue processing device as previously described, wherein the bag comprises an outlet (22) in fluid communication with the interior of the container (Paragraph [0072]; Paragraph [0079]).

	Regarding claim 43, Fraser teaches the tissue processing device as previously described, wherein the bag further comprises an inlet (21) in fluid communication with the interior of the container (Paragraph [0072]; Paragraph [0079]).
Response to Arguments
Applicant’s arguments, see Pages 6-9, filed April 12, 2021, with respect to the rejection of claim 34 under 35 USC § 103 in view of Hedrick et al. (US 2005/0025755 A1), herein referred to as Hedrick, in view of Alt et al. (US 2015/0093809 A1), herein referred to as Alt, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fraser et al. (US 2005/0095228 A1), herein referred to as Fraser, and Alt.
Applicant’s assertion that Hedrick is cited merely for the disclosure of a tissue processing device, a container, and a platform is moot in view of the new grounds of rejection in view of Fraser, which teaches a processing container (20) for containing raw tissue (Paragraph [0071]; a platform onto which the processing container (20) is attached (Fig. 15); an impact arm (25a) (Fig. 5; Paragraph [0085]; Paragraph [0163]); and motor (W&D Motor) that drives the impact arm (25a) such that the impact arm articulates up and down, making physical contact with the processing container (Paragraphs [0140]-[0141]; Paragraph [0163); wherein the articulation of the impact arm generates mechanical impacts that break down the raw tissue and release stem cells (Paragraph [0163]).

Applicant’s argument that the motor (8) taught by Alt does not drive rotor arm (14) is acknowledged. However, based on the limitations presented in amended claim 1, this argument is refuted as the motion of axle (6) caused by motor (8) does drive rotor arm (14), as explained by Alt in Paragraph [0069], and confirmed by the applicant on page 8 of the remarks. Moreover, there is no evidence in Alt to suggest that the device would be inoperable if rotor arm (14) were to swing up and down, and contrary to applicant’s argument, there is no indication in Alt’s Figure 1 to support this assertion. 
Applicant states that the claims are drawn to a processing container that is placed on a platform so that a motor can drive an impact arm up and down and allowing the impact arm to make contact with the container to induce breakdown of the tissue inside the container, which is clearly presented in the pending claims. What is absent, however, is the exclusion of the use of a centrifuge to aid in this process, or the presence of these claimed components being contained within a centrifugation system. 
	Applicant’s request for the withdrawal of the rejections of claims 35, 35, 38, 39, and 42 is respectfully declined.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on Tu-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/L.R./
Examiner, Art Unit 1799                                                                                                                                                                                         
/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799